 



Exhibit 10.2
WEST CORPORATION
SENIOR MANAGEMENT TRANSACTION BONUS PLAN
Article 1. Purpose
          The West Corporation Senior Management Transaction Bonus Plan (the
“Plan”) is intended to reward selected officers and key employees of West
Corporation and its affiliated companies (collectively, the “Company”) who
continue to provide services to the Company until the consummation of the merger
of Omaha Acquisition Corp. with and into the Company pursuant to the terms and
conditions of the Merger Agreement, as defined below (the “Merger”), and to
reward such officers and key employees for their contributions toward a
successful completion of the Merger.
Article 2. Definitions.

  (a)   “Cause” shall have the meaning set forth in the employment agreement, if
any, between the Company and the Participant; provided that if no agreement
containing such definition is in effect, then “Cause” shall be deemed to exist
if, and only if, the Chief Executive Officer and the Chief Operating Officer of
the Company, in good faith, determine that the Participant has engaged, during
the performance of his or her duties, in significant objective acts or omissions
constituting dishonesty, willful misconduct or gross negligence relating to the
business of the Company.     (b)   “Committee” means the Compensation Committee
of the Board of Directors of West Corporation.     (c)   “Company” has the
meaning set forth in Article 1 of the Plan.     (d)   “Effective Time” has the
meaning ascribed to such term in the Merger Agreement.     (e)   “Merger” has
the meaning set forth in Article 1 of the Plan.     (f)   “Merger Agreement”
means the merger agreement between the Company and Omaha Acquisition Corp. dated
as of May 31, 2006.     (g)   “Merger Agreement Date” means the date on which
the Merger Agreement is executed by the Company and Omaha Acquisition Corp.    
(h)   “Participant” means an officer or key employee of the Company who is
listed on Schedule A hereto.     (i)   “Plan” means this Senior Management
Transaction Bonus Plan.     (j)   “Transaction Incentive Bonus” means the bonus
for which a Participant is eligible pursuant to Article 5 of the Plan.

 



--------------------------------------------------------------------------------



 



Article 3. Effective Date of Plan.
          This Plan is effective as of the Merger Agreement Date, provided,
however, that if the Merger Agreement is terminated prior to the consummation of
the Merger, then this Plan and the Company’s obligations hereunder shall
automatically terminate at the same time.
Article 4. Eligibility.
          The Participants in the Plan shall include only those officers and key
employees of the Company who are employed by the Company as of the Merger
Agreement Date and listed on Schedule A hereto.
Article 5. Transaction Incentive Bonuses.
          Each Participant who remains continuously employed by the Company from
the Merger Agreement Date through the Effective Time of the Merger, or whose
employment is terminated by the Company without Cause prior to the Effective
Time of the Merger at the direction or request of Omaha Acquisition Corp., shall
be entitled to a Transaction Incentive Bonus in an amount equal to the Base
Bonus Amount set forth on Schedule A hereto. The Committee, in its sole
discretion, may increase a Participant’s Transaction Incentive Bonus to reflect
such Participant’s extraordinary service to the Company during the period prior
to the Effective Time; provided that such increase shall not cause the aggregate
Transaction Incentive Bonus payable to a Participant to exceed the Maximum Bonus
Amount set forth on Schedule A hereto. Transaction Incentive Bonuses shall be
paid in cash not later than five (5) business days after the Effective Time. A
Participant whose employment with the Company terminates prior to the Effective
Time for any reason other than a termination by the Company without Cause at the
direction or request of Omaha Acquisition Corp. shall not be entitled to a
Transaction Incentive Bonus; provided that in the event of the Participant’s
death or disability, the Committee, in its sole discretion, may pay out some or
all of the Participant’s Transaction Incentive Bonus to the Participant or his
or her beneficiary, heirs, executor, administrator or successors in interest.
Article 6. Administration.
          The Plan shall be administered by the Committee (or any successor
thereto) consistent with the purpose and terms of the Plan. The Committee (as
constituted prior to the Effective Time) shall have full power and authority to
interpret the Plan, to select the employees eligible to participate (subject to
the terms of the Plan), to determine the amount of Transaction Incentive Bonuses
(subject to the terms of the Plan), and to make any other determinations and to
take such other actions as it deems necessary or advisable in carrying out its
duties under the Plan, including the delegation of such authority or power,
where appropriate. All decisions and determinations by the Committee shall be
final, conclusive and binding on the Company, all employees and any other
persons having or claiming an interest hereunder.
Article 7. Amendment and Termination.
          The Plan shall terminate when the total amount of all Transaction
Incentive Bonuses has been paid to the respective Participants, or at such
earlier time pursuant to Article 3 of the Plan. The Plan may not be amended in
any manner that is adverse to a Participant without

2



--------------------------------------------------------------------------------



 



the written consent of such Participant, except as necessary to comply with or
qualify for an exemption from Section 409A of the Internal Revenue Code of 1986,
as amended, or other applicable law.
Article 8. Miscellaneous.
     8.1. Benefits provided under the Plan shall be in addition to any increased
payments or accelerated vesting available under any other employee benefit plan,
program or arrangement, including an individual employment or severance
agreement.
     8.2. No Transaction Incentive Bonus shall be taken into consideration for
the calculation of any pension, severance or other benefit under any employee
benefit plan, program or arrangement, except as shall be required by applicable
law.
     8.3. The right of a Participant to receive a Transaction Incentive Bonus
shall not be deemed a right to continued employment prior to or after the
Effective Time, and shall not entitle the Participant to additional retention
payments under any other retention program implemented by the Company.
     8.4. No person shall have the power or right to transfer (other than by
will or the laws of descent and distribution), alienate or otherwise encumber
such person’s interest under the Plan. The provisions of the Plan shall inure to
the benefit of each Participant and the Participant’s beneficiaries, heirs,
executors, administrators and successors in interest.
     8.5. The Company may make such provisions and take such action as it may
deem necessary or appropriate for the withholding of any taxes that the Company
believes to be required by any law or regulation of any governmental authority,
whether Federal, state or local, to withhold in connection with any Transaction
Incentive Bonus.
     8.6. The Plan is binding on all persons entitled to benefits hereunder and
their respective heirs and legal representatives, on the Committee and its
successor and on the Company and its successors, whether by way of merger,
consolidation, purchase or otherwise. Following the Effective Time, the Plan
shall be binding on the Surviving Corporation, as defined in the Merger
Agreement, to the same extent as if the Surviving Corporation had expressly
assumed the Plan.
     8.7. The Plan and all determinations made and actions taken under the Plan
shall be governed by the laws of Nebraska (excluding the choice of law
provisions thereof).
     8.8. If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable, in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other parts of the Plan, which parts shall
remain in full force and effect.
     8.9. The timing under which a Participant has a right to receive any
payment under the Plan will automatically be modified, and a Participant’s
rights under the Plan shall be limited as necessary, to conform to any
requirements under Section 409A of the Code, to the extent applicable to this
Plan.

3



--------------------------------------------------------------------------------



 



Schedule A

                  Participant   Base Bonus Amount   Maximum Bonus Amount
Thomas B. Barker
  $ 550,000     $ 770,000  
 
               
Nancee R. Berger
  $ 406,250     $ 568,750  
 
               
Scott J. Etzler
  $ 218,750     $ 250,000  
 
               
Paul M. Mendlik
  $ 191,250     $ 500,000  
 
               
Robert E. Johnson
  $ 181,250     $ 500,000  
 
               
Steven M. Stangl
  $ 212,500     $ 250,000  
 
               
David C. Mussman
  $ 117,500     $ 400,000  
 
               
Darrell T. Hanna
  $ 150,000     $ 250,000  
 
               
James F. Richards, Jr.
  $ 187,500     $ 250,000  

4